Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 1 of 40




           EXHIBIT H
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 2 of 40
                                                                             1



 1          IN THE CIRCUIT COURT OF THE 18TH JUDICIAL CIRCUIT
                         DU PAGE COUNTY, ILLINOIS
 2
         IT'S NICE, INC., d/b/a                   )
 3       HAROLD'S CHICKEN SHACK #83, an           )
         Illinois Corporation,                    )
 4                                                )
                         Plaintiff,               )
 5                                                )
                -vs-                              )    No. 20 L 547
 6                                                )        2-615 Motion
         STATE FARM FIRE AND CASUALTY             )
 7       CO.,                                     )
                                                  )
 8                       Defendant.               )

 9

10                                REPORT OF VIDEOCONFERENCE PROCEEDINGS

11      had at the hearing of the above-entitled cause, before

12      the Honorable BRYAN S. CHAPMAN, DuPage County,

13      Illinois, recorded via Zoom and transcribed by

14      Kristin M. Barnes, Certified Shorthand Official Court

15      Reporter, commencing on the 29th day of September,

16      2020.

17

18

19

20

21

22

23      Kristin M. Barnes, CSR
        Official Court Reporter
24      CSR No. 084-004026


        Cheryl Ann Barone, CSR#84-001503
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 3 of 40
                                                                             2



 1      PRESENT:

 2              FRANKLIN LAW GROUP, by
                MR. RYAN ENDSLEY,
 3
                         appeared on behalf of the Plaintiff;
 4

 5              SUDEKUM, CASSIDY & SHULRUFF, CHTD., by
                MS. FLORENCE M. SCHUMACHER and
 6              MR. FREDERICK J. SUDEKUM, III,

 7                       appeared on behalf of the Defendant.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


        Cheryl Ann Barone, CSR#84-001503
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 4 of 40
                                                                                 3



 1             THE COURT:      All right.      Good morning, Counsel.

 2             MR. ENDSLEY:      Good morning, your Honor.

 3             THE COURT:      All right.      This is 20 L 547, It's

 4      Nice, Inc. versus State Farm Fire and Casualty.

 5                    We come on for a 2-615 motion in connection

 6      with It's Nice's claim for coverage under the policy.

 7                    I've had a chance to read the motion, the

 8      corresponding briefing, and I know there had been some

 9      motions for leave to file supplemental authority.                    I

10      have had a chance to look at those motions.

11                    I assume both parties are okay with each side

12      submitting their respective -- their respective briefs

13      in support of their -- their respective authority in

14      support of their positions.

15                    Is that a fair characterization?

16             MR. ENDSLEY:      Yes, your Honor.        For It's Nice, at

17      least.

18             THE COURT:      Sure.

19             MS. SCHUMACHER:         State Farm as well, your Honor,

20      there's no objection.

21             THE COURT:      All right.      Why don't we go ahead and

22      have the parties state their names for the record.

23             MS. SCHUMACHER:         Sure.

24                    Florence Schumacher and Rick Sudekum here on
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 5 of 40
                                                                               4



 1      behalf of State Farm.

 2             THE COURT:      Uh-huh.

 3             MR. ENDSLEY:      Ryan Endsley on behalf of It's Nice,

 4      Inc.

 5             THE COURT:      Okay.     What I'd like to do here, guys,

 6      I have spent considerable time with the -- with the

 7      courtesy copies.       I've got my tabs.        Like I said, I've

 8      read the authority.        I've read the additional authority

 9      submitted.

10                    I don't necessarily need a regurgitation of

11      the positions already taken in the briefs.               I feel like

12      I have adequately familiarized myself with the parties'

13      positions.

14                    I do want to give the parties a chance to

15      make their record here.          I appreciate the issue and

16      that it's kind of a fastly moving issue through the

17      courts right now, and, as a result, I want to give the

18      parties a chance a make their record.

19                    That said, I don't necessarily need, you

20      know, sort of, your Honor, this is how insurance

21      policies work.       I mean, tell me whatever you want to

22      tell me.     I may have a question or two for the parties,

23      but I'll let you make your record first.

24                    State Farm, it's your motion.           I'll let you
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 6 of 40
                                                                             5



 1      go ahead if there's anything you want to add.

 2             MS. SCHUMACHER:       Sure, your Honor.

 3                    I am going to briefly run through our

 4      argument again, trying to sort of work in some of those

 5      cases that have come in more recently.

 6                    I understand that the court is familiar with

 7      insurance policies in general, so we won't -- hopefully

 8      won't belabor you with too much elementary insurance

 9      law here.

10                    Obviously, the plaintiffs know -- or the

11      court knows that the plaintiff is seeking to recover

12      for a business interruption loss resulting from the

13      COVID-19 pandemic and the executive orders.

14                    In our view, there are basically two main

15      barriers to plaintiffs being able to state a cause of

16      action.     The first is the lack of accidental direct

17      physical loss and the second is the virus exclusion.

18                    The way I look at these, your Honor, it's

19      sort of like -- the lack of accidental direct physical

20      loss is like a 10-foot hurdle and the virus exclusion

21      is like a brick wall.         So even if the plaintiffs could

22      plead accidental direct physical loss, which they

23      can't, they're going to run right into the virus

24      exclusion and there's not going to be any coverage for
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 7 of 40
                                                                               6



 1      that reason either.

 2              THE COURT:     That was my -- that was the one thing

 3      I wondered a little bit about in reading your briefing,

 4      more the structure of your brief.

 5              MS. SCHUMACHER:        Right.

 6              THE COURT:     You led with the virus exclusion, and,

 7      to my mind, there's an insuring agreement here as a

 8      preliminary matter and we only get to the virus

 9      exclusion if the court finds that there is, in fact,

10      accidental direct physical loss to the property in the

11      first instance.

12                    You would agree with that?

13              MS. SCHUMACHER:        I would, your Honor.

14              THE COURT:     Okay.

15              MS. SCHUMACHER:        You know, the court is

16      familiar -- it's the trigger of coverage.               I mean, just

17      like in a life insurance policy, until you have the

18      death of the insured, there's no coverage to begin

19      with.

20                    It's the same for these policies.            They're

21      property policies, so their triggering coverage is

22      accidental direct physical loss.            You know, you can't

23      just skip this part.         It's the trigger of coverage.

24      It's something that the plaintiff has the burden of
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 8 of 40
                                                                             7



 1      proof on.

 2                    So, in this case, the covered property is the

 3      restaurant property, so the first question is, where is

 4      the accidental direct physical loss pleaded, and our

 5      response, obviously, is that it isn't.

 6                    So, you know, just looking briefly at the

 7      complaint, you know, they allege that there was no

 8      virus on the property and their accidental direct

 9      physical loss argument is based on loss and use.

10                    But, you know, my first point is, it has to

11      be accidental direct physical loss, and I think it's

12      undisputed that there was no difference to this

13      property physically on the day before these executive

14      orders were issued than there was on the day after, so

15      physically the property was exactly the same.

16                    So where's the loss?         Where's the loss

17      they're arguing?       They're saying that loss of use is

18      sufficient, that they couldn't use the property in the

19      same way, and that somehow that constitutes accidental

20      direct physical loss to the property, and we disagree

21      with that position.

22                    So we believe that the Illinois law and all

23      these cases that have recently come out correctly hold

24      that loss of use of property without any physical
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 9 of 40
                                                                             8



 1      change to that property cannot constitute accidental

 2      direct physical loss.

 3             THE COURT:      Mr. Endsley, at the risk of stealing

 4      your thunder, I'm going to ask Ms. Schumacher

 5      why don't you go ahead and respond to the western

 6      district of Missouri cases that were cited by It's Nice

 7      where it looks like some district courts in the western

 8      district have found, you know, sort of a lack of

 9      definition in the policy for physical damage or loss

10      of -- you know, what are the factual distinctions in

11      those cases, if any --

12             MS. SCHUMACHER:       Right, right.

13             THE COURT:      -- as to why the court should not find

14      those cases persuasive here as opposed to some of the

15      cases you've cited?

16             MS. SCHUMACHER:       Sure.

17                    So the first thing I would say, the court

18      says there are courts in the western district of

19      Missouri.     What we actually have is one court -- it's

20      the same judge in the two cases -- who has gone

21      essentially the other way on this accidental direct

22      physical loss question.

23                    Those cases are factually distinguishable on

24      two main grounds.        The first is that the plaintiffs in
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 10 of 40
                                                                               9



 1       those cases argue that they had virus on the premises.

 2       So the plaintiff in this case has not even alleged that

 3       there was any virus present.

 4                     The second distinction is in the policy

 5       language.     So the trigger of coverage in those

 6       policies, in the Studio 417 and the other case, were --

 7       I think I've got the exact language here -- accidental

 8       direct -- or accidental physical loss or accidental

 9       physical damage.

10                     And so the court in Studio 417 felt that it

11       had to somehow -- you know, focusing on that

12       disjunctive or, the court found that it had to give

13       separate meaning to physical loss and physical damage.

14                     That's not the case in our policy.            There's

15       one trigger of coverage, which is accidental direct

16       physical loss to property.

17                     We also have a virus exclusion, which wasn't

18       present in those cases, but I know the court is asking

19       me about physical loss.

20                     So I would say the first and the most

21       important distinguishing factor is, obviously, the

22       pleading in this case -- I think it's in paragraphs, I

23       think, 25 and 36 of the complaint where the plaintiffs

24       specifically deny that they had any virus present on
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 11 of 40
                                                                               10



 1       premises.

 2                     And, again, I would disagree with Studio 417.

 3       I'm not sure even in their presence a virus is enough.

 4       Other courts have disagreed with that opinion as well,

 5       but I think for our purposes in our compliant we have a

 6       complaint that alleges the absence of the virus.                And

 7       then, obviously, we have a policy that doesn't have

 8       that or in there that the Studio 417 court seemed to

 9       think was determinative.

10              THE COURT:     All right.      Anything else you want to

11       add?

12              MS. SCHUMACHER:       Just jumping briefly into the

13       virus exclusion, your Honor, in case we get there, we

14       have that anti-concurrent causation language which

15       broadly excludes coverage when a loss would not have

16       occurred in the absence of a virus.

17                     That language, that anti-concurrent causation

18       language, has been upheld in Illinois.             The virus

19       exclusion clearly applies in this case.              There is no

20       requirement in that policy language that the virus be

21       physically present on the property, like plaintiff

22       alleges.     They're just adding language to the exclusion

23       which isn't present.        The exclusion needs to be applied

24       as written.     It unambiguously excludes a broad range of
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 12 of 40
                                                                               11



 1       losses.    Virus is one of them.

 2                     Oh, the argument about, you know, the

 3       proliferation issue, that somehow those two

 4       subparagraphs of the virus exclusion need to be read

 5       together, that's just not correct.            The virus portion

 6       of that exclusion is separate.           It says that loss is

 7       excluded, current virus, bacteria, or other

 8       microorganism.

 9                     So, again, I think it's -- I don't see how it

10       could possibly be ambiguous:          I mean, this -- clearly

11       we have a too late chain of causation here.               The virus

12       caused the executive orders which caused the loss and

13       it's excluded under the virus exclusion.

14              THE COURT:     Okay.    Mr. Endsley, do you want to

15       respond to anything that's -- do you want to respond

16       with anything that's not in your brief?              Or if there's

17       a point or two you want to emphasize, I'm happy to give

18       you a chance to do so.

19              MR. ENDSLEY:      Thank you, your Honor.

20                     So I just wanted to highlight a couple of

21       things.    In particular, we -- you know, the Studio 417

22       case, we have the same situation where State Farm

23       elected not to define physical loss or damage.                And, in

24       this case, while counsel has pointed out that this
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 13 of 40
                                                                               12



 1       policy only says physical loss, that's really the

 2       broader of the two.        Physical damage is what's probably

 3       more in line with what State Farm's position is, which

 4       is that a physical loss or damage must be a structural

 5       alteration.

 6                     And the fact is that I think the Illinois

 7       courts have not limited themselves quite so much to

 8       structural physical alteration as State Farm would like

 9       the court to believe.        In particular, it's sort of an

10       all squares are rectangles argument.             They cite cases

11       which are saying, you know, a change in color or shape

12       or appearance to the property is a physical loss or

13       damage, which is true, but that's not the only type of

14       physical loss.

15                     And I think sort of looking at the asbestos

16       cases really sort of points that out, and State Farm's

17       position really throughout the briefs has been that

18       Illinois law requires a physical alteration to the

19       structure, and that's just not really what Illinois

20       case law actually says.

21                     The other thing I'd sort of like to

22       highlight -- and this impinges a little bit on both the

23       virus exclusion and the physical loss or damage -- and

24       that's sort of the nature of an exclusion.               And I know
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 14 of 40
                                                                              13



 1       that this is, you know, kind of a basic insurance

 2       issue, but the fact is that an exclusion exists to

 3       exclude coverage which would otherwise be present.

 4                     A virus cannot cause physical alteration to

 5       the building, as far as I'm aware.            If there's a way

 6       that it can be done, State Farm certainly hasn't

 7       articulated it.       So at least this policy, as written,

 8       clearly seems to contemplate nonphysical alterations

 9       which would otherwise be covered causes of loss.

10                     And that's a problem for the policy in a

11       couple -- for State Farm in a couple of ways in that

12       State Farm wants to apply the virus exclusion where it

13       was not present.       Even in the absence of a virus

14       exclusion, if the governor had never closed the

15       building, It's Nice could never have made a claim

16       for -- under this policy because the coronavirus

17       existed somewhere.        You know, even if there is

18       absolutely no virus exclusion in a different policy

19       like that, there just wasn't anything affecting It's

20       Nice's property.

21                     And separately, with the physical loss or

22       use, when you're reading the policy, a number of these

23       exclusions, including, you know, both the virus

24       exclusion itself as well as the government closure
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 15 of 40
                                                                              14



 1       exclusion, really does contemplate under the policy

 2       exclusions for nonphysical, nonstructural altering

 3       causes of loss.

 4                     And that, to me, reads -- particularly when

 5       State Farm has elected not to define loss or -- you

 6       know, physical loss, that's a problem for them because

 7       the policies seem to exclude things which wouldn't be

 8       covered anyway under State Farm's interpretation, and

 9       yet there they are.

10                     Reading the policy as a whole and

11       constructing the ambiguities in favor of coverage,

12       certainly at this point dismissal seems premature.

13              THE COURT:     Counsel, do you have a response to the

14       virus exclusion argument that the -- as I understand

15       counsel's argument, it's that the virus -- if we were

16       to take State Farm's proffered definition of physical

17       as understood in insurance contracts, the virus

18       exclusion would never fit that definition because it's

19       never going to alter a physical structure.

20                     I'm going to go to paragraph 23 of your

21       motion, page 10, where State Farm says, In cases

22       interpreting the word physical in insurance contracts,

23       physical is widely held to exclude alleged losses that

24       are intangible or incorporeal, such as detrimental
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 16 of 40
                                                                              15



 1       economic impact, unaccompanied by distinct demonstrable

 2       physical alteration of property.

 3                     So how is the virus exclusion consistent with

 4       that proffered definition of physical?

 5              MS. SCHUMACHER:       Well, my first response, your

 6       Honor, is I'm not sure we should assume that a virus

 7       could never alter a structure.           We're not familiar with

 8       every --

 9              THE COURT:     Fair enough.

10              MS. SCHUMACHER:       -- virus in the world, so I think

11       that the exclusion -- you know, I look at it as sort of

12       a belt and suspenders approach.           I mean, surely I think

13       this virus is not causing physical damage, but that

14       certainly doesn't mean that there's no virus that could

15       ever develop that doesn't cause physical damage and

16       bodily injury.      We don't know that.         So I think, in a

17       sense, that the insurer clearly wanted to exclude this

18       kind of loss.

19                     I think in the event that there is some

20       unexpected virus that comes up in the future that could

21       cause physical damage, I think the insurer is well

22       within its right to, you know, exclude that in the

23       event that that might happen some day.

24                     It's clearly in the policy.          The insured was
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 17 of 40
                                                                              16



 1       aware of it.      It's a broad exclusion.         And, again, I

 2       think their whole question is just based on the

 3       assumption that all viruses are going to be like this

 4       virus, and I just don't think that that's the case.

 5              THE COURT:     Counsel, Mr. Endsley, let me ask you a

 6       question.

 7                     One of the things, as I've thought about this

 8       case a little bit, I'm worried a little bit or I'm

 9       concerned at least about, were the court to accept your

10       argument as to loss of use, I'm concerned about a

11       limiting principle or lack thereof in terms of what is

12       the underwritten risk here.

13                     And there appears to be, to my mind,

14       different types of coverage available for loss of use,

15       whether it is, in fact, civil authority when you think

16       about the cases right after 9/11 around the World Trade

17       Center.     There's a lot of case law coming down in the

18       southern district of New York in the second circuit

19       involving business interruption where civil authority

20       has retail shops shut down but you've got physical

21       damage to other property, ingress/egress sorts of

22       issues.

23                     Without the loss of use, sort of, well,

24       there's physical accidental physical loss to property
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 18 of 40
                                                                              17



 1       if I can't access it, that strikes me, when I look at

 2       the policy in its entirety, to be potentially a very

 3       different risk than what may have been contemplated

 4       here.

 5                     Is that a fair concern?

 6               MR. ENDSLEY:     So I think that is something of a

 7       concern.     But to alleviate that a little bit, we're

 8       dealing with a fairly unique set of circumstances and I

 9       think there sort of still is a principle here.

10                     If the governor's orders hadn't actually

11       required closure, if they, you know, had limited how

12       many patrons you could have in the restaurant or if

13       the -- you know, the effect of the general governor's

14       orders to shelter at home had been to reduce income,

15       you know, if we were talking about loss of income,

16       that's not a covered cause of loss.

17                     And, in fact, I think some of the cases cited

18       by State Farm sort of indicate what the -- what the

19       difference is -- and those would be the Anchor

20       [phonetic] and Keach [phonetic] cases.             And,

21       particularly, those focused on the difference between

22       when something is actually completely closed down and

23       when it's merely suffered, you know, a loss of business

24       income, and there really is a significant difference
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 19 of 40
                                                                              18



 1       here.

 2                     And the other thing I would sort of add, as

 3       far as a policy situation, is I think the tremendous

 4       number of lawsuits we've seen from this is sort of an

 5       indication that a lot of these insureds thought that

 6       this would have been covered, something like this, and

 7       learned only late in the game that it wasn't or at

 8       least the insurance company thought it wasn't.

 9                     And I'd just sort of articulate again, you

10       know, the basic principle that ambiguities in the

11       policy are construed against the drafter.              State Farm

12       was the one who got to say what this policy looked

13       like, State Farm was the one who got to draft the

14       language of the policy, and, frankly, had put a lot

15       more thought into it than any of their insureds.

16                     So I think to say that, you know, this wasn't

17       in the contemplation of the parties, it was at least a

18       little bit.     State Farm has a number of exclusions

19       which nearly but do not quite apply.             They were able to

20       draft around this.

21                     And, frankly, exclusions exist in certain

22       policies which do address this specific concern.                We've

23       reviewed a couple of them from client -- from potential

24       clients who wanted coverage and actually saying that if
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 20 of 40
                                                                              19



 1       there's a government closure order because of a

 2       pandemic, no coverage.

 3                     So there are ways for the insurer to protect

 4       themselves from this, but in this case it's the insured

 5       who really had this dropped on them unexpectedly and is

 6       now having to litigate.

 7              THE COURT:     Well, certainly, obviously, companies

 8       and businesses around the world and certainly the

 9       country and certainly Illinois are faced with a

10       remarkable predicament through largely no cause of

11       their own, if at all, as a result of the pandemic.

12                     Let me be very clear.        I am not -- when I ask

13       the question about the limiting principle, I am not

14       suggesting that the court is trying to ascertain the

15       intent of the parties at this point.             I'm simply trying

16       to ascertain whether or not there's a reasonable

17       interpretation on the other side.

18                     But wouldn't your argument, Mr. Endsley, be a

19       bit stronger if the definition or if the insuring

20       agreement language said insure for all accidental

21       direct physical loss of covered property as opposed to

22       to?

23                     In other words, it's talking about -- I'm

24       concerned that we're reading direct physical to
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 21 of 40
                                                                              20



 1       property.     We're kind of just pretending that it

 2       doesn't say what it -- what it clearly says and we're

 3       kind of saying, well, loss of property or loss to

 4       property, same thing, whatever.

 5                     Wouldn't you have a stronger argument if it

 6       said loss of property?

 7              MR. ENDSLEY:      In this case, I'm actually not sure

 8       that we would, your Honor.

 9                     It's Nice still has the property, but the

10       property suffered a loss of use and that was a loss to

11       the property.      It's Nice hasn't -- you know, the

12       property isn't gone.        It's Nice has, in fact, recently

13       resumed business operations --

14              THE COURT:     So let me ask you a question.

15                     If I said, when I think loss to the property,

16       I think the roof is blown off; okay?             That's what I

17       think of just -- at the very least, at a superficial

18       level.

19                     If you're telling me a closing of the doors

20       by executive order is a loss to the property, help me

21       understand why that's the same thing.

22              MR. ENDSLEY:      Well, I think you're certainly

23       correct that, you know, when we think of -- that is

24       classic losses.
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 22 of 40
                                                                              21



 1              THE COURT:     That is, to my mind, closer to a loss

 2       of property.      It's a functional loss of property, not

 3       to property.

 4              MR. ENDSLEY:      I guess the best argument I can sort

 5       of think of, just off the spur of the moment, relates

 6       to the fact that the type of property it is is what

 7       affected the loss and that's -- because it's a

 8       restaurant, this was a different type of loss.                If this

 9       was just being used as residential housing, there is no

10       loss to the property.

11                     So State Farm insured a particular type of

12       business and a particular -- that particular type was a

13       restaurant which was affected, and that impacted this

14       property.     That was a loss to this specific property

15       rather than a removal.

16                     So to some extent, you know, if it said loss

17       of property, that, to me, almost suggests that

18       something -- a little more of the structural alteration

19       argument State Farm prefers, which is almost that

20       something was removed from the property or just ceased

21       to exist on the property -- because it was burned up or

22       something -- whereas I think to property sort of

23       suggests that it's anything that affects, you know,

24       that business property.         It wasn't just the -- you
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 23 of 40
                                                                              22



 1       know, this wasn't just a title policy or something like

 2       that.     This was a business coverage policy.

 3               THE COURT:     It doesn't say anything is physical;

 4       right?

 5               MR. ENDSLEY:     It does say physical.

 6               THE COURT:     I mean, it's not any conceivable way

 7       you're unable to use the property in the way you see

 8       fit.     It's got to be direct physical loss.            And, I

 9       guess, your view is loss of use, there's a physical

10       displacement; right?        That's --

11               MR. ENDSLEY:     Yes.

12               THE COURT:     -- your position?

13                     Okay.    Ms. Schumacher, if there's anything

14       you want to respond to, I'll give you the last word.

15               MS. SCHUMACHER:      Sure.    There are many things.

16       I'm going to try to stick to a couple.

17                     I think the Turek court actually discussed

18       that physical loss to concept and I think it held that

19       to implies contact and physical implies physical

20       contact, direct physical loss to property.

21                     And I looked in the dictionary.           They gave

22       examples like a right uppercut to the jaw or applying

23       varnish to a surface.        Whatever theory they have about

24       their loss not being able to use the property, that
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 24 of 40
                                                                              23



 1       simply is not physical loss to that property.

 2                     And I just want to briefly touch on -- the

 3       court is concerned about the breadth of their

 4       interpretation.       So the first thing they said is, well,

 5       this is a different situation because the restaurant

 6       was required to be closed.

 7                     I would point out that in the executive

 8       orders they did not close restaurants.             Restaurants

 9       were permitted to stay open for takeout or delivery.

10       So regardless of whether they chose to close the

11       restaurant, even under their complaint, they weren't

12       required to.      So this is not a situation where

13       restaurants were closed.

14                     The second and more broad point I would make,

15       your Honor, is that under their theory of accidental

16       direct physical loss, let's just say after COVID is

17       over the restaurant is open until 1:00 a.m.               There's an

18       ordinance that says restaurants have to close at

19       midnight now.      According to their theory, they now have

20       a loss of income claim because the restaurant has to

21       close an hour early because, according to them, there

22       doesn't have to be any physical impact; it just has to

23       affect the use of their property.

24                     So, again, I agree with the court's concern
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 25 of 40
                                                                              24



 1       that their interpretation is way too broad and it

 2       brings many more things into coverage than are intended

 3       under a property policy which covers accidental direct

 4       physical loss and then loss of income once that's

 5       happened.     But you just can't skip that step.

 6                     And I think that's all I have.           I know the

 7       court is familiar with all of this and there was a lot

 8       that was said, but I'd like to keep it as brief as I

 9       can.   So I think unless the court has any additional

10       questions, I think we've made our point.

11              THE COURT:     I think we -- I just want to make sure

12       all the parties agree that regardless of the coverage

13       form under the all risk policy, everyone agrees that

14       direct physical loss is required; right?

15              MR. ENDSLEY:      Yes.

16              THE COURT:     That phrase, that is an insuring

17       agreement that attaches to all.           You know, sometimes

18       these all risk policies, there's all these amendments,

19       you know, there's the general exclusions and then

20       there's the exclusions within the broad form coverage

21       and there's exclusions within that and those don't

22       apply to the general -- you know, so that was my review

23       of the policy, that there was no separate insuring

24       agreement, everything goes back to Section 1 property
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 26 of 40
                                                                               25



 1       insuring agreements, direct physical loss requirement.

 2              MS. SCHUMACHER:        Yes.

 3              THE COURT:     Okay.

 4              MR. ENDSLEY:      Yeah, I believe there was a little

 5       bit of confusion that we were maybe trying to get

 6       coverage under the civil -- civil authority provision,

 7       but that was --

 8              THE COURT:     Well, as I understand your argument,

 9       you'll take coverage wherever you can find it; right?

10              MR. ENDSLEY:      Yes, that's correct.

11                     And that all relates back to the all risk

12       direct physical loss.

13              THE COURT:     Right.     Okay.    Very good.     Thank you.

14                     Okay.    The court is in a position to rule on

15       this today.     The question presented by a 2-615 motion

16       to dismiss is whether sufficient facts are contained in

17       the pleadings that, if proved, would entitle the

18       plaintiff to relief.        That's Evers versus Edwards

19       Hospital, 247 Ill. App. 3d 717.

20                     A motion to dismiss under Section 615 admits

21       all well-pleaded facts but does not admit conclusions

22       of law or conclusions of fact not supported by

23       allegations of specific fact.

24                     Exhibits -- I assume the policy was, in fact,
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 27 of 40
                                                                              26



 1       attached to the complaint?

 2              MS. SCHUMACHER:       It was -- your Honor, it was

 3       either attached or filed by agreement.

 4                     I have two different cases.          One they

 5       attached a partial policy and then --

 6              MR. ENDSLEY:      Yeah, I --

 7              MS. SCHUMACHER:       Was yours the partial policy?

 8              MR. ENDSLEY:      Yeah, I believe it was attached by

 9       agreement.

10              MS. SCHUMACHER:       Okay.

11              THE COURT:     The court is --

12              MR. ENDSLEY:      There was --

13              THE COURT:     The parties are asking the court to

14       consider the policy, right --

15              MR. ENDSLEY:      Yes.

16              MS. SCHUMACHER:       Yes, your Honor.

17              THE COURT:     -- for purposes of this motion?

18                     All right.     So the policy is an exhibit to

19       the complaint for purposes of this motion.

20                     Exhibits are part of the complaint to which

21       they are attached and the factual allegations contained

22       within an exhibit attached to a complaint serve to

23       negate inconsistent allegations of fact contained

24       within the body of the complaint.
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 28 of 40
                                                                              27



 1                     I say that because, in some ways, this

 2       operates almost more like a 12(b)(6) than -- most 615's

 3       are sort of, if you haven't pled this element, you

 4       haven't pled that element, and this operates more sort

 5       of a -- whether or not there is a claim upon which

 6       relief can be granted based on the complaint itself.

 7                     And, for that reason, I point out simply that

 8       the exhibits to the complaint, which, in this case,

 9       includes the policy, the parties have asked the court

10       to consider that as well.

11                     Okay.    Having said all of that, the critical

12       language here, first, is the direct physical loss

13       language, and the court finds that direct physical loss

14       unambiguously requires some form of actual physical

15       damage to the insured premises to trigger coverage.

16                     The words direct and physical, which modify

17       the word loss, ordinarily connote actual demonstrable

18       harm of some form to the premises itself rather than

19       force the closure of the premises for reasons

20       extraneous to the premises itself or adverse business

21       consequences that flow from such closure.

22                     Defense counsel -- I'm sorry, the insurance

23       counsel points out here that Illinois courts have not

24       squarely addressed direct physical loss in this
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 29 of 40
                                                                              28



 1       context, but I do want to note in cases interpreting

 2       the word physical in insurance contracts, physical is

 3       widely held to exclude alleged losses that are

 4       intangible or incorporeal in Illinois, such as

 5       detrimental economic impact unaccompanied by a distinct

 6       demonstrable physical alteration of the property.

 7                     That's One Place Condo, LLC, versus

 8       Travelers, 2015 Westlaw, Northern District of Illinois,

 9       applying Illinois law.

10                     The other case here that, I think, is

11       particularly useful is, in fact, Judge Gettleman's

12       decision in the northern district of -- I want to get

13       this right -- Sandy Point Dental v. Cincinnati

14       Insurance.     This is 2020 Westlaw 5360465 dealing with

15       very similar facts and similar policy language.

16                     In this case, the court finds, just as in

17       that case, plaintiff simply cannot show any such loss

18       as a result of either inability to access its own

19       office or the presence of the virus on its physical

20       surface, the latter of which here plaintiff fails to

21       allege in its complaint.

22                     I don't think that's in dispute.            There's no

23       argument that the coronavirus was, in fact, on the

24       surface of the property.         The plaintiff has not pled
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 30 of 40
                                                                              29



 1       any facts showing physical alteration or structural

 2       degradation of the property, which is required to

 3       trigger coverage under this all risks policy.

 4                     The court wants to note that in addressing

 5       this insuring agreement argument, this holding is

 6       consistent with other courts that have evaluated

 7       whether the coronavirus causes property damage

 8       warranting insurance coverage.

 9                     Again, I want to reference 20 L -- I'm sorry,

10       not 20 L.     2020 Westlaw 5360465.         That's Sandy Point

11       Dental versus Cincinnati Insurance.

12                     I want to further note that Social Life

13       Magazine versus Sentinel Insurance Company, denying a

14       motion for preliminary injunction because the

15       coronavirus does not cause direct physical loss;

16       therefore, no coverage was required.             The coronavirus,

17       quote, damages lungs.        It doesn't damage printing

18       presses, close quote.

19                     Diesel Barbershop versus State Farm Lloyds,

20       2020 Westlaw 4724305, Western District of Texas,

21       August 13, 2020, granting a motion to dismiss because

22       the coronavirus did not cause a direct physical loss

23       and, quote, the loss needs to have been a distinct

24       demonstrable physical alteration of the property, close
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 31 of 40
                                                                              30



 1       quote.

 2                     I further want to direct the parties'

 3       attention to Gavrilides Management versus Michigan

 4       Insurance Company.        This is a state court of Michigan

 5       handing down a decision last month that was cited by

 6       State Farm in this case explaining that direct physical

 7       loss to property requires tangible alteration or damage

 8       that impacts the integrity of the property and

 9       dismissing the case because plaintiff failed to allege

10       that the coronavirus had any impact to the premises.

11                     I want to point out that these are not

12       controlling cases for purposes of an Illinois state

13       court; however, the court finds that these cases just

14       cited are, in fact, consistent with Illinois courts

15       treating of physical damage under insurance policies.

16                     And, of course, there are meaningful

17       differences at times between first and third party

18       policies and first and third policy claims; however,

19       the court finds that there is a consistent line of

20       reasoning by Illinois courts as far as what physical

21       damage must mean for purposes of insurance coverage in

22       this case.

23                     In essence, to quote Judge Gettleman in the

24       Sandy Point Dental Case, plaintiff here seeks coverage
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 32 of 40
                                                                              31



 1       for financial losses as a result of closure orders.

 2       And I don't think anybody really disagrees with that

 3       here.

 4                     The coronavirus has not physically altered

 5       the appearance, shape, color, structure, or other

 6       material dimension of the property and, as a result, it

 7       doesn't come within the insuring agreement and, as a

 8       result, plaintiff has failed to plead a direct physical

 9       loss, which is a prerequisite for coverage.

10                     However, I do want to point out here that

11       even if, even if, plaintiff had, in fact, been able to

12       plead within the insuring agreement -- that this claim

13       comes within the insuring agreement, the court does

14       find that the virus exclusion applies.

15                     Now, the virus exclusion, which is Exclusion

16       J under Section 1 of the policy, states as follows --

17       and there's important, what we'll call, lead-in

18       language that I want to direct the parties' attention

19       to.     The lead-in language under Section 1 exclusions,

20       which applies to all coverage forms under this all

21       risks policy, all coverage forms incorporate Section 1,

22       the lead-in language states as follows:              We do not

23       insure under any coverage for any loss which would not

24       have occurred in the absence of one or more of the
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 33 of 40
                                                                                32



 1       following excluded events.

 2                     We do not insure for such loss regardless of,

 3       A, the cause of the excluded event; or, B, other causes

 4       of loss; or, C, whether other causes acted concurrently

 5       or in any sequence with the excluded event to produce

 6       the loss; or, D, whether the event occurred suddenly or

 7       gradually, involves isolated or widespread damage,

 8       arises from natural or external forces, or occurs as a

 9       result of any combination of these, and it begins to

10       list the exclusions.

11                     So the virus exclusion is Exclusion J.             The

12       heading, which does not control, says fungi, virus, or

13       bacteria.     Paragraph 1 states, Growth, proliferation,

14       spread, or presence of fungi or wet or dry rot or, new

15       paragraph, 2, Virus, bacteria, or other microorganism

16       that induces or is capable of inducing physical

17       distress, illness, and disease.

18                     For our purposes, those are the relevant

19       provisions of the virus exclusion that needs to be

20       addressed here.       First, the court finds that the

21       growth, proliferation, spread, or presence is not

22       required for purposes of applying the virus exclusion

23       because that is in a separate paragraph designed to

24       address fungus or fungi.         There are not just one but
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 34 of 40
                                                                              33



 1       two disjunctive or's in between fungus and virus

 2       because it goes fungus -- or states fungus or wet or

 3       dry rot or and then a new paragraph starting with the

 4       word virus enumerated as number two.

 5                     So the court finds that it doesn't have to

 6       establish a growth of a virus, just simply the idea of

 7       a virus, the fact that a virus that is capable of

 8       inducing physical distress, illness, or disease.

 9                     Even if -- if, in fact, this was some kind of

10       physical -- accidental physical damage, physical loss

11       coming within the insuring agreement, the virus

12       exclusion applies because Subsection C of the lead-in

13       language says this virus exclusion applies whether

14       other causes, executive orders, acted concurrently or

15       in any sequence with the excluded event to produce the

16       loss.

17                     Here, I think everyone would agree absent the

18       virus, absent the virus, there would be no executive

19       orders, and so because C says this exclusion would

20       apply even where the sequence of the ordering with

21       other causes isn't entirely known or isn't entirely

22       clear or happens one two or two one, it still applies.

23                     Furthermore, whether or not a virus could, in

24       fact, alter the physical structure, I think that's a
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 35 of 40
                                                                              34



 1       much -- that's not entirely clear at all that a virus

 2       could.

 3                     And that's plaintiff's -- or I'm sorry,

 4       insured's argument is the virus exclusion doesn't make

 5       any sense for a sort of physical alteration requirement

 6       of physical damage -- or a loss of, I should say --

 7       physical loss because a virus would never alter the

 8       physical structure.

 9                     The court doesn't agree with that.            Virus,

10       bacteria, and microorganisms can exist in, in fact, a

11       meaningful way, and I think there's a strain of thought

12       out there that at one time was dominant -- it still may

13       be true to a certain extent -- that this virus can

14       exist on surfaces.

15                     So even if the loss of use because of

16       coronavirus could constitute, the virus exclusion would

17       still apply -- could constitute physical -- accidental

18       physical loss, direct physical loss, I should say --

19       the virus exclusion applies.

20                     And so for those reasons, the court is going

21       to grant the motion to dismiss.

22                     I want to point out -- or I do want to

23       address the authority provided by Harold's Chicken --

24       It's Nice, Inc., d/b/a Harold's Chicken.              A couple
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 36 of 40
                                                                               35



 1       things, I think, are worth pointing out.

 2                     One is the State Farm language here -- not

 3       only are those cases from the western district and, as

 4       a result, they're not controlling, the court believes

 5       or is of the opinion that the cases relied upon for its

 6       ruling today are more consistent with Illinois law as

 7       it exists with respect to this issue.

 8                     Furthermore, the policy language was

 9       different in those western district cases.               And that's

10       not to say that the result would be different if you

11       had identical language, but I do think that's different

12       language.

13                     And, moreover, and perhaps importantly, the

14       court was evaluating a 12(b)(6) motion in which the

15       insureds in that case allege the presence of COVID on

16       the property.      And, to the court's mind, that is a --

17       that's a meaningful distinction here.

18                     And, again, there's no virus exclusion in

19       that policy that the court would have had to have

20       considered as well and we don't know what the court

21       would have done in that case.

22                     But I do think, at least for purposes of the

23       insuring agreement argument, those cases are

24       distinguishable without regarding -- without, you know,
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 37 of 40
                                                                              36



 1       advising as to what the result would be in this court.

 2       But I do think those are different cases and they need

 3       to be treated differently as such.

 4                     And so, for those reasons, the court is going

 5       to go ahead and grant the motion both with respect to

 6       the insuring agreement argument as well as with respect

 7       to the virus exclusion.

 8                     I do want to point out, for the record, the

 9       insured does not seem to argue -- kind of seems to have

10       one foot in and one foot out on civil authority.

11       They're happy to find civil authority coverage if it

12       exists, but they're not specifically asking for it.

13                     But I want to point out, for the record,

14       that, as noted above, the policy's civil authority

15       coverage applies only if there is a covered cause of

16       loss, meaning direct physical loss, again, going back

17       to direct physical loss to property other than the

18       plaintiff's property.

19                     Just as the coronavirus did not cause direct

20       physical loss to plaintiff's property here, the

21       complaint has not and likely could not allege that the

22       coronavirus caused direct physical loss to other

23       property.     By the policy's own terms, the civil

24       authority coverage then does not apply.
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 38 of 40
                                                                               37



 1                     So with that having been said, I'm granting

 2       the motion.     You know, I'm kind of -- do the parties

 3       want a dismissal with prejudice?

 4              MS. SCHUMACHER:       Your Honor, we are asking for a

 5       dismissal with prejudice, the reason being their claim

 6       is for the loss of income due to the executive orders

 7       which is caused by the virus, and without alleging a

 8       completely different kind of claim, there's no set of

 9       facts that they're going to be able to allege that's

10       going to avoid that result.

11                     The executive orders are full of references

12       to the virus.      The chain of causation is strong.            The

13       virus exclusion is present.          And, again, the same thing

14       with the physical damage issue.           There's no claim that

15       there was any structural alteration to the property.

16                     So I think in this case, your Honor, on that

17       basis, I don't think there's any way they're going to

18       be able to plead around either of those issues, and so

19       we are asking for a dismissal with prejudice.

20              THE COURT:     Mr. Endsley, any response to that or

21       are you in agreement that this is time for other minds

22       to evaluate this claim?

23              MR. ENDSLEY:      Yeah, your Honor, that's probably

24       correct.     I don't think we can change the pleading such
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 39 of 40
                                                                              38



 1       that -- to get around the issues that you're finding

 2       are insurmountable.

 3              THE COURT:     I don't disagree.        It is a 615, and so

 4       I do want to just at least give the parties the

 5       opportunity to request without -- whether or not I give

 6       that is a different issue, but it sounds like the

 7       parties are of one mind and the court is in agreement

 8       that this dismissal for this type of a 615 motion is

 9       and should be with prejudice, and the court will enter

10       such an order.

11              MS. SCHUMACHER:        Thank you, your Honor.

12              THE COURT:     Okay.

13              MR. ENDSLEY:      Thank you, your Honor.

14              THE COURT:     Thank you, guys.       Thank you very much

15       for your time and energy on this.            I want to commend

16       the parties.      I know this is a very interesting issue

17       under very -- a very unique set of facts.

18              MS. SCHUMACHER:        Thank you, your Honor.

19              MR. ENDSLEY:      Thank you, your Honor.

20              THE COURT:     Thank you.

21                            (Which were all the proceedings had at

22                            the hearing of the above-entitled

23                            cause, this date.)

24
     Case 1:20-cv-06781-ALC-KNF Document 28-10 Filed 11/17/20 Page 40 of 40
                                                                              39



 1           IN THE CIRCUIT COURT OF THE 18TH JUDICIAL CIRCUIT

 2                           DU PAGE COUNTY, ILLINOIS

 3

 4

 5                     I, KRISTIN M. BARNES, do hereby certify that

 6       the foregoing Report of Proceedings, consisting of

 7       Pages 1 to 39, inclusive, was reported in shorthand by

 8       me via Zoom videoconferencing, and the said Report of

 9       Proceedings is a true, correct and complete transcript

10       of my shorthand notes so taken at the time and place

11       hereinabove set forth.

12

13

14

15

16                         Official Court Reporter
                    Eighteenth Judicial Circuit of Illinois
17                               DuPage County
                          CSR License No. 084-004026
18

19

20

21

22

23

24
